           Case 3:18-cv-07592-JCS Document 77 Filed 09/27/19 Page 1 of 3


 1   LICHTEN & LISS-RIORDAN, P.C.                     GIBSON, DUNN & CRUTCHER LLP
     SHANNON LISS-RIORDAN, SBN 310719                 THEANE EVANGELIS, SBN 243570
 2   sliss@llrlaw.com                                   tevangelis@gibsondunn.com
     729 Boylston Street, Suite 2000                  DHANANJAY S. MANTHRIPRAGADA,
 3   Boston, MA 02116                                 SBN 254433
     Telephone:     (617) 994-5800                      dmanthripragada@gibsondunn.com
 4   Facsimile:    (617) 994-5801                     333 South Grand Avenue
                                                      Los Angeles, CA 90071-3197
 5   Attorneys for Plaintiff Joshua Albert            Telephone:    213.229.7000
                                                      Facsimile:    213.229.7520
 6
                                                      MICHELE L. MARYOTT, SBN 191993
 7                                                      mmaryott@gibsondunn.com
                                                      3161 Michelson Drive
 8                                                    Irvine, CA 92612-4412
                                                      Telephone:    949.451.3800
 9                                                    Facsimile:    949.475.4668
10                                                    Attorneys for Defendant Postmates Inc.
11

12                                  UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14   JOSHUA ALBERT,                                  CASE NO. 3:18-cv-07592-JCS
15                         Plaintiff,                JOINT CASE MANAGEMENT
                                                     STATEMENT AND STIPULATION TO
16          v.                                       CONTINUE CASE MANAGEMENT
                                                     CONFERENCE
17   POSTMATES INC.,
                                                     Action Filed: May 8, 2018
18                         Defendant.                Trial Date: None Set
19
                                                     Date:       October 4, 2019
20                                                   Time:       2:00 p.m.
                                                     Place:      Courtroom G
21                                                   Judge:      Hon. Joseph C. Spero
22

23

24

25

26

27

28

                                                 1
                             JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                         CASE NO. 3:18-CV-07592-JCS
            Case 3:18-cv-07592-JCS Document 77 Filed 09/27/19 Page 2 of 3


 1          Plaintiff Joshua Albert (“Plaintiff” or “Albert”) and Defendant Postmates Inc. (“Defendant”
 2   or “Postmates”) (collectively, “the parties”), by and through their respective counsel of record,
 3   hereby submit this Joint Case Management Statement and Stipulation to Continue the Case
 4   Management Conference (“CMC”) which is currently scheduled for October 4, 2019. The parties
 5   state as follows:
 6          1.      The parties have reached a global, class action settlement that includes the settlement
 7                  of Plaintiff’s claims in this case. Preliminary and final approval of the settlement is
 8                  being sought in Rimler v. Postmates, Inc., Case No. CGC-18-567868 (San Francisco
 9                  Super. Ct.).
10          2.      On September 24, 2019, Plaintiffs filed in Rimler a motion for preliminary approval of
11                  the class action settlement, and anticipate that the settlement approval process could be
12                  complete by early 2020.
13          3.      The parties therefore stipulate and jointly request that the October 4, 2019 CMC be
14                  continued. The parties will keep the Court apprised of the status of settlement
15                  approval in Rimler.
16

17
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
18

19

20
     Dated: September 27, 2019                     LICHTEN & LISS-RIORDAN, P.C.
21

22
                                                   By:       /s/ Shannon Liss-Riordan
23                                                                   Shannon Liss-Riordan
                                                                     Attorneys for Plaintiff
24
     Dated: September 27, 2019                     GIBSON, DUNN & CRUTCHER LLP
25

26
                                                   By:       /s/ Dhananjay S. Manthripragada
27                                                                Dhananjay S. Manthripragada
                                                                   Attorneys for Defendant
28

                                                         2
                             JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                         CASE NO. 3:18-CV-07592-JCS
           Case 3:18-cv-07592-JCS Document 77 Filed 09/27/19 Page 3 of 3


 1                                         ECF ATTESTATION
 2          I, Shannon Liss-Riordan, hereby attest that concurrence in the filing of this document has
 3   been obtained from the above signatories.
 4
     Dated: September 27, 2019                   LICHTEN & LISS-RIORDAN, P.C.
 5

 6
                                                 By:       /s/ Shannon Liss-Riordan
 7                                                                Shannon Liss-Riordan
 8
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 9

10

11
                                 , 2019
12                                                         Hon. Joseph C. Spero

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       3
                            JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                        CASE NO. 3:18-CV-07592-JCS
